IN THE COURT OF CRIMINAL APPEALS

OF TEXAS


 

         NO. 74,801          



EX PARTE GERALDO MORALES, Applicant




 

ON APPLICATION FOR A WRIT OF HABEAS CORPUS 

                            FROM CAMERON COUNTY                        

 Per Curiam.
O P I N I O N

 This is a post-conviction application for a writ of habeas corpus filed pursuant to Article
11.07, V.A.C.C.P.  Applicant was convicted of indecency with a child and punishment was
assessed at five years imprisonment.  No appeal was taken from this conviction.
	Applicant contends, inter alia, that his plea was involuntary because counsel advised
him that he would receive community supervision if he pled guilty.  The trial court has
conducted a hearing and entered findings that neither the court nor the prosecutor assured
Applicant or his counsel that he would receive community supervision.  However, the court
found that no plea agreements are accepted by the court and that Applicant, his father, and his
trial counsel all testified that counsel had told them that Applicant would receive community
supervision if he pled guilty without an agreement.  Although the court also found that counsel
admitted he had never guaranteed that Applicant would get community supervision, nothing
in this record or the court's findings refutes Applicant's assertions that he pled guilty and
requested the court assess punishment only because he believed he would receive community
supervision, based on his counsel's advice.  Applicant's plea was not voluntarily entered, and
he is entitled to relief.  
	Relief is granted.  The judgment in cause number 2000-CR-1457-C in the 197th
Judicial District Court of Cameron County is vacated, and Applicant is remanded to answer the
charges against him.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice,
institutional and pardons and paroles divisions.
DELIVERED:  October 15, 2003
DO NOT PUBLISH


Keller, P.J., dissents